UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8454


CHRIS RATTIS,

                  Petitioner – Appellant,

             v.

H. JACKSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02026-D)


Submitted:    August 26, 2009              Decided:   September 17, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Chris Rattis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chris   Rattis     seeks     to    appeal     the   district     court’s

order    dismissing    as    successive       his   28    U.S.C.   § 2254    (2006)

petition for a writ of habeas corpus.               We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles    v.   Russell,      551     U.S.   205,   214   (2007).

Therefore, the appeal must be dismissed if the notice of appeal

is   untimely.        Washington    v.        Bumgarner,    882 F.2d     899,   900

(4th Cir. 1989).

            The district court’s order was entered on the docket

on September 29, 2008.         Rattis’ notice of appeal was filed, at

the earliest, on November 17, 2008. *               Because Rattis failed to

file a timely notice of appeal or to obtain an extension or

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                         2
reopening of the appeal period, we deny leave to proceed in

forma pauperis and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3